1    MCGREGOR W. SCOTT
     United States Attorney
2    JUSTIN L. LEE
     Assistant U.S. Attorney
3    501 I Street, Suite 10-100
     Sacramento, CA 95814
4    (916) 554-2700
5

6

7

8                              IN THE UNITED STATES DISTRICT COURT

9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                    )       2:18-MJ-00089-CKD
                                                  )
12                Plaintiff,                      )       STIPULATION AND ORDER
                                                  )       CONTINUING PRELIMINARY
13      v.                                        )       HEARING DATE
                                                  )
14   JONATHAN DARLING,                            )
                                                  )       Judge: Hon. Edmund F. Brennan
15                Defendant.                      )
                                                  )
16                                                )
                                                  )
17

18                                            STIPULATION

19           The United States, by and through its undersigned counsel, and the defendant, by
20   and through his counsel of record, hereby stipulate as follows:
21      1. By prior order, this matter is set for Preliminary Hearing on November 7, 2018.
22      2. By this Stipulation, the parties now move to continue the Preliminary Hearing until
23           January 25, 2019, at 2:00 p.m.
24      3. The defendant made his initial appearance on May 16, 2018, and the preliminary
25           hearing was set for May 30, 2018. At the request of the parties, the preliminary
26           hearing has been continued three times. This stipulation is the fourth request to
27           continue the preliminary hearing.
28      4. The defendant is presently in custody pending trial in this matter.


     Stipulation to Continue P/H                      1                       United States v. Darling
1       5. The parties have discussed potential pre-indictment resolution of this matter. The

2           parties need further time to discuss this matter, discuss any potential

3           consequences, and to allow counsel for the defendant reasonable time necessary for

4           preparation and further investigation.

5       6. Further, counsel for the defendant wants to explore medical examination of the

6           defendant that may bear on the potential charges in this case.

7               a. On July 6, 2018, the parties conferred regarding the defense investigation

8                  into the medical examination. Defense counsel informed the United States

9                  that defense counsel needs further time for the defendant to receive a medical

10                 evaluation.

11              b. On September 12, 2018, the parties conferred regarding the status of the

12                 medical examination. Counsel for the defendant relayed to the United States

13                 that counsel is still in the process of gathering necessary medical records and

14                 obtaining a doctor to conduct neurological and psychological examinations.

15              c. On October 22, 2018, the parties conferred regarding the status of the

16                 medical examination. Counsel for the defendant conveyed that she has

17                 gathered all of the necessary medical records and has requested funding for a

18                 neuropsychological examination. Counsel for the defendant advised that the

19                 examination and review of records will likely not be completed until January

20                 2019.

21      7. The defendant understands that pursuant to 18 U.S.C. § 3161(b), “any information

22          or indictment charging an individual with the commission of an offense shall be

23          filed within thirty days from the date on which such individual was arrested.” Time

24          may be excluded under the Speedy Trial Act if the Court finds that the ends of

25          justice served by granting such a continuance outweigh the best interests of the

26          public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The parties

27          jointly move to exclude time within which any indictment or information shall be

28          filed from the date of this order, through and including January 25, 2019, pursuant


     Stipulation to Continue P/H                     2                       United States v. Darling
1           to 18 U.S.C. § 3161(h)(7)(B)(iv), because failure to do so would “deny counsel for the

2           defendant . . . the reasonable time necessary for effective preparation, taking into

3           account the exercise of due diligence.”

4       8. Good cause exists under Rule 5.1(d) of the Federal Rules of Criminal Procedure.

5    IT IS SO STIPULATED.

6

7    DATED: October 22, 2018                  /s/ Justin L. Lee _
                                             JUSTIN L. LEE
8                                            Assistant U.S. Attorney
9    DATED: October 22, 2018                  /s/ Jennifer Mouzis _
                                             JENNIFER MOUZIS
10
                                             Attorney for Jonathan Darling
11                                           (as authorized on October 22, 2018)

12
                                                ORDER
13
            IT IS SO FOUND AND ORDERED, this 22nd day of October, 2018.
14

15

16
                                             _____________________________
17                                           Hon. EDMUND F. BRENNAN
                                             United States Magistrate Judge
18
19

20

21

22

23

24
25

26

27

28


     Stipulation to Continue P/H                      3                     United States v. Darling
